


Exhibit 10.82

 

GLEACHER & COMPANY, INC.

2007 INCENTIVE COMPENSATION PLAN

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) confirms the grant on
February 15, 2012 (the “Grant Date”) by Gleacher & Company, Inc., a Delaware
corporation (the “Company”), to John Griff (“Employee”) of shares of restricted
stock (the “Restricted Shares”), as follows:

 

Number Granted:  625,000 Restricted Shares

 

How Restricted Shares Vest:  33-1/3% of the Restricted Shares, if not previously
forfeited, will vest on the first anniversary of the Grant Date, 33-1/3% of the
Restricted Shares, if not previously forfeited, will vest on the second
anniversary of the Grant Date and 33-1/3% of the Restricted Shares, if not
previously forfeited, will vest on the third anniversary of the Grant Date,
provided that Employee continues to be employed by the Company or a subsidiary
on each such vesting date (each, a “Stated Vesting Date”).  The terms “vest” and
“vesting” mean that the Restricted Shares have become non-forfeitable.  If
Employee has a Termination of Employment (as defined in Section 7 of the Terms
and Conditions) prior to the Stated Vesting Date and the Restricted Shares are
not otherwise vested by that date, the Restricted Shares will be immediately
forfeited except as otherwise provided in Section 2 of the Terms and Conditions
of Restricted Stock attached hereto (the “Terms and Conditions”).

 

Transferability:  Restricted Shares granted hereunder will not be transferable
by Employee in any manner until the Shares become vested in accordance with this
Agreement and Section 2 of the Terms and Conditions, at which time the Shares
will cease to be Restricted Shares.  The transfer agent for the Company will be
instructed (i) to issue any certificates representing such Restricted Shares
with appropriate legends and (ii) not to process any transfers of such
Restricted Shares unless, and only to the extent that, it has been notified by
the Company that some or all of the Restricted Shares have become vested.

 

The Restricted Shares are subject to the terms and conditions of the Company’s
2007 Incentive Compensation Plan (the “Plan”) and this Agreement, including the
Terms and Conditions attached hereto.  The number and kind of Restricted Shares
and other terms relating to the Restricted Shares are subject to adjustment in
accordance with Section 3(c) of the Terms and Conditions and Section 5.3 of the
Plan.

 

--------------------------------------------------------------------------------


 

Employee acknowledges and agrees that (i) the Restricted Shares are
nontransferable, (ii) the Restricted Shares may be subject to forfeiture in
accordance with Section 2 of the Terms and Conditions and (iii) sales of Shares
following vesting will be subject to the Company’s policies regulating trading
by employees.

 

IN WITNESS WHEREOF, GLEACHER & COMPANY, INC. has caused this Agreement to be
executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement, including the Terms and Conditions attached hereto.

 

Employee:

 

  GLEACHER & COMPANY, INC.

 

 

 

 

 

 

/s/ John Griff

 

By:

/s/ Thomas J. Hughes

John Griff

 

 

Thomas J. Hughes

 

 

TERMS AND CONDITIONS OF RESTRICTED STOCK

 

The following Terms and Conditions apply to the Restricted Shares granted to
Employee by Gleacher & Company, Inc. (the “Company”), and Restricted Shares (if
any) resulting from certain dividends, as specified in Section 3(b) of these
Terms and Conditions.  Certain terms of the Restricted Shares, including the
number of Restricted Shares granted and vesting date(s) are set forth in the
Agreement.

 

1.                                       GENERAL.  The Restricted Shares are
granted to Employee under the Company’s 2007 Incentive Compensation Plan (the
“Plan”).  A copy of the Plan and information regarding the Plan, including
documents that constitute the “Prospectus” for the Plan under the Securities Act
of 1933, can be obtained from the Company upon request.  All of the applicable
terms, conditions and other provisions of the Plan are incorporated by reference
herein.  Capitalized terms used in the Agreement and these Terms and Conditions
but not defined herein shall have the same meanings as in the Plan.  If there is
any conflict between the provisions of the Agreement and these Terms and
Conditions and mandatory provisions of the Plan, the provisions of the Plan
govern, otherwise, these Terms and Conditions shall prevail.  By accepting the
grant of the Restricted Shares, Employee agrees to be bound by all of the terms
and provisions of the Plan (as presently in effect or later amended), the
rules and regulations under the Plan adopted from time to time, and the
decisions and determinations of the Company’s Executive Compensation Committee
(the “Committee”) made from time to time, provided that no such Plan amendment,
rule or regulation or Committee decision or determination shall, without the
consent of an affected Participant, materially impair the rights of the Employee
with respect to the Restricted Shares.

 

--------------------------------------------------------------------------------


 

2.                                       TERMINATION PROVISIONS.  The following
provisions will govern the vesting and forfeiture of Restricted Shares in the
event of Employee’s Termination of Employment:

 

(a)                                  Death or Disability.  In the event of
Employee’s Termination of Employment due to death or Disability, the
then-outstanding Restricted Shares not vested at the date of such Termination of
Employment will become fully vested on the date on which a Release Agreement (as
defined in Section 7) becomes effective in accordance with its terms; provided,
however, that if the Release Agreement is not executed by Employee (or his or
her estate or legal representative) or is revoked prior to becoming effective,
the portion of the then-outstanding Restricted Shares not vested on the date of
such Termination of Employment will be forfeited.

 

(b)                                 Termination of Employment by Company without
Cause.  In the event of Employee’s Termination of Employment by the Company
without Cause, the then-outstanding Restricted Shares not vested at the date of
such Termination of Employment will become fully vested on the date on which the
Release Agreement becomes effective in accordance with its terms; provided,
however, that if the Release Agreement is not executed by Employee or is revoked
prior to becoming effective, the portion of the then-outstanding Restricted
Shares not vested on the date of such Termination of Employment will be
forfeited.

 

(c)                                  All Other Terminations of Employment.  In
the event of Employee’s Termination of Employment for any reason or under any
circumstances other than those specified in Sections 2(a) and 2(b) above, the
then-outstanding Restricted Shares not vested at the date of such Termination of
Employment will be immediately forfeited.

 

3.                                       SHAREHOLDERS RIGHTS, DIVIDENDS AND
ADJUSTMENTS.

 

(a)                                  Voting Rights.  Employee will be entitled
to exercise all voting rights with respect to the Restricted Shares.

 

(b)                                 Dividends.  Dividends will be credited on
Restricted Shares (other than Restricted Shares that, at the relevant record
date, previously have been vested or forfeited) and deemed reinvested in
additional Restricted Shares, to the extent and in the manner as follows:

 

(i)                                     Cash Dividends.  If the Company declares
and pays an ordinary dividend or distribution on Shares in the form of cash,
then a cash amount shall be credited to Employee as of the payment date for such
ordinary dividend or distribution to holders of Shares generally equal to the
number of Restricted Shares held by Employee as of the record date for such
ordinary dividend or distribution multiplied by the cash amount of the dividend
or distribution paid with respect to an outstanding Share at such dividend
payment date.  If the Company declares and pays an extraordinary dividend or
distribution on Restricted Shares in the form of cash, then a number of
additional Restricted Shares shall be credited and granted to Employee as of the
payment date for such extraordinary dividend or distribution equal to the number
of Restricted Shares

 

--------------------------------------------------------------------------------


 

credited to Employee as of the record date for such extraordinary dividend or
distribution multiplied by the cash amount of the dividend or distribution paid
on each outstanding Share at such payment date, divided by the Fair Market Value
of a Share at the date of such crediting.

 

(ii)                                  Stock Dividends.  If the Company declares
and pays a dividend or distribution on Shares in the form of additional Shares
that does not otherwise result in an adjustment pursuant to Section 5.3 of the
Plan as provided in Section 3(c) below, then a number of additional Restricted
Shares shall be credited and granted to Employee as of the payment date for such
dividend or distribution equal to the number of Restricted Shares credited to
the Employee as of the record date for such dividend or distribution multiplied
by the number of additional Shares actually paid as a dividend or distribution
with respect to an outstanding Share at such dividend payment date.

 

(c)                                  Adjustments.  The number of Restricted
Shares credited to Employee shall be appropriately adjusted as determined by the
Committee (in its sole discretion) to be necessary and appropriate in order to
prevent dilution or enlargement of Employee’s rights with respect to Restricted
Shares or to reflect any changes in the number of outstanding Shares resulting
from any event referred to in Section 5.3 of the Plan, taking into account any
Restricted Shares credited to Employee in connection with such event under
Section 3(b) hereof.

 

(d)                                 Risk of Forfeiture and Settlement of Cash
Dividends and Restricted Shares Resulting from Stock Dividends, Extraordinary
Cash Dividends and Adjustments.  Ordinary dividends or distributions on Shares
in the form of cash that are credited to an Employee in respect of a Restricted
Share granted hereunder shall be subject to the same risk of forfeiture as
applies to the granted Restricted Share and, if not forfeited, will become
vested at the same time and subject to the same conditions as the granted
Restricted Share and paid as soon as reasonably practicable after the date of
vesting (and in no event later than March 15 of the calendar year immediately
following the calendar year in which such vesting date occurs).  Restricted
Shares which directly or indirectly result from stock dividends on a Restricted
Share granted hereunder and which do not result from a dividend or distribution
on Shares in the form of cash, shall be subject to the same risk of forfeiture
as applies to the granted Restricted Share and, if not forfeited, will become
vested at the same time and subject to the same conditions as the granted
Restricted Share.  Restricted Shares which directly or indirectly result from an
extraordinary dividend or distribution on Shares in the form of cash or
adjustments to a Restricted Share granted hereunder, shall, unless otherwise
determined by the Company at the time of such extraordinary dividend or
distribution or adjustment, be subject to the same risk of forfeiture as applies
to the granted Restricted Share and, if not forfeited, will become vested at the
same time and subject to the same conditions as the granted Restricted Share.

 

4.                                       EMPLOYEE REPRESENTATIONS AND
WARRANTIES.  As a condition to any non-forfeiture of the Restricted Shares at or
after Termination of Employment and to any vesting of the Restricted Shares, in
addition to the Employee’s execution of the Release Agreement, the Company may
require Employee to make any representation or warranty to the Company as may be
required under any applicable law or regulation.

 

--------------------------------------------------------------------------------


 

5.                                       OTHER TERMS RELATING TO RESTRICTED
SHARES.

 

(a)                                  Deferral of Vesting.  No vesting of a
Restricted Share may be deferred hereunder.

 

(b)                                 Fractional Restricted Shares and Shares. 
The number of Restricted Shares credited or granted to Employee shall not
include fractional Restricted Shares unless otherwise determined by the
Committee.

 

(c)                                  Tax Withholding.  Employee shall make
arrangements satisfactory to the Company, or, in the absence of such
arrangements, a Group Entity may deduct from any payment to be made to Employee
any amount necessary, to satisfy requirements of federal, state, local, or
foreign tax law to withhold taxes or other amounts with respect to the lapse of
the risk of forfeiture with respect to Restricted Shares and the payment of any
related dividend payments.  Unless Employee has made separate arrangements
satisfactory to the Company, the Company may elect to withhold unrestricted
Shares deliverable upon vesting of the Restricted Shares having a fair market
value (as determined by the Committee consistent with the Plan) equal to the
minimum amount (and not any greater amount) of such tax liability required to be
withheld in connection with such vesting of the Restricted Shares and the
payment of any related dividend payments, but the Company shall not be obligated
to withhold such Shares.

 

6.                                       MISCELLANEOUS.

 

(a)                                  Binding Agreement; Written Amendments. 
This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties.  This Agreement and the Plan constitute the entire
agreement between the parties with respect to the Restricted Shares, and
supersede any prior agreements or documents with respect thereto.  No amendment,
alteration, suspension, discontinuation, or termination of this Agreement which
may impose any additional obligation upon the Company or materially impair the
rights of Employee with respect to the Restricted Shares shall be valid unless
in each instance such amendment, alteration, suspension, discontinuation, or
termination is expressed in a written instrument duly executed in the name and
on behalf of the Company and by Employee.

 

(b)                                 No Promise of Employment.  The Restricted
Shares and the granting thereof shall not constitute or be evidence of any
agreement or understanding, express or implied, that Employee has a right to
continue as an officer or employee of the Company for any period of time, or at
any particular rate of compensation.

 

(c)                                  Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.

 

(d)                                 Legal Compliance.  Employee agrees to take
any action the Company reasonably deems necessary in order to comply with
federal and state laws, or the rules and regulations of the NASDAQ Global Market
or any other stock exchange, or any other obligation of the Company or Employee
relating to the Restricted Shares or this Agreement.  Employee agrees and
consents to the Company’s application. implementation and enforcement of any
recoupment or clawback policy established by the Company that may apply to
Employee and

 

--------------------------------------------------------------------------------


 

any provision of applicable law relating to forfeiture, cancellation,
rescission, payback or recoupment of compensation.

 

(e)                                  Notices.  Any notice to be given the
Company under this Agreement shall be addressed to the Company at 1290 Avenue of
the Americas, New York, New York 10104, Attention: Corporate Secretary, and any
notice to the Employee shall be addressed to the Employee at Employee’s address
as then appearing in the records of the Company.

 

7.                                       CERTAIN DEFINITIONS.  The following
definitions apply for purposes of this Agreement.  Except with respect to
“Cause,” such definitions shall apply whether or not Employee has an employment
agreement or other agreement with a Group Entity that contains the same or
similar defined terms:

 

(a)                                  “Cause” means “Cause” as defined in the
Plan, except that if Employee is a party to any employment, non-competition or
similar agreement with any Group Entity as of the Grant Date, “Cause” shall have
the meaning in such agreement.

 

(b)                                 “Disability” has the meaning ascribed to it
in the Company’s long-term disability plan as in effect from time to time.

 

(c)                                  “Group Entity” means either the Company or
any of its subsidiaries and affiliates.

 

(d)                                 “Release Agreement” means the release and
settlement agreement in such form as may be requested by the Company providing
for (i) a release of claims by Employee, (ii) restrictive covenants prohibiting
Employee from (A) disclosing confidential information, (B) disparaging any Group
Entity and the persons employed by or associated therewith and (C) for 12 months
following the date of Employee’s Termination of Employment, soliciting and
hiring Group Entity employees, and soliciting clients and customers of the Group
Entities, and (iii) such other terms as the Company determines, including
remedies for the breach of the restrictive covenants.

 

(e)                                  “Termination of Employment” means the event
by which Employee ceases to be employed by a Group Entity and immediately
thereafter is not employed by any other Group Entity.

 

--------------------------------------------------------------------------------

 
